Exhibit 10.6 SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREMENT (“Agreement”) is effective as of May 12th, 2007, by and between AMT Industries Canada, Inc., a Canadian corporation (“AMT”), Vision Energy Group, Inc., a Nevada corporation (“Vision”), Phil Cash, an individual, Peter Short, an individual, and Cletius Rogers, an individual.Messrs. Cash, Short and Rogers are sometimes referred to herein as “Sellers.”Vision is sometimes referred to herein as “Buyer.” RECITALS Whereas, AMT is the owner of certain mining claims commonly referred to as “Tillicum Mountain.” Whereas, Messrs. Cash, Short and Rogers hold 100% of the issued and outstanding common stock of AMT as follows:Phil Cash: 276 shares, Peter Short: 12 shares and Cletius
